Case 2:18-bk-15972-WB        Doc 640 Filed 03/23/21 Entered 03/23/21 11:42:10                 Desc
                              Main Document    Page 1 of 4


   1   Robert P. Goe – State Bar No. 137019
       GOE FORSYTHE & HODGES LLP
   2   18101 Von Karman Avenue, Suite 1200
       Irvine, CA 92612                                            FILED & ENTERED
   3   rgoe@goeforlaw.com
   4   Telephone: (949) 798-2460                                         MAR 23 2021
       Facsimile: (949) 955-9437
   5
       Attorneys for Debtor and Debtor in Possession                CLERK U.S. BANKRUPTCY COURT
                                                                    Central District of California
   6   PH DIP, Inc.                                                 BY kaaumoanDEPUTY CLERK


   7
   8                            UNITED STATES BANKRUPTCY COURT
   9              CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
  10

  11   In re:                                              Case No. 2:18-bk-15972-WB
  12   PH DIP, INC.,
                                                           Chapter 11 Proceeding
  13
                    Debtor and Debtor-in-Possession.       ORDER GRANTING SECOND AND
  14                                                       FINAL APPLICATION FOR
                                                           COMPENSATION AND
  15                                                       REIMBURSEMENT OF EXPENSES OF
                                                           GOE FORSYTHE & HODGES LLP,
  16                                                       COUNSEL FOR DEBTOR AND DEBTOR
  17                                                       IN POSSESSION AND ARMORY
                                                           CONSULTING COMPANY AS
  18                                                       FINANCIAL ADVISOR AND JAMES
                                                           WONG AS CRO
  19
                                                           Date:
  20
                                                           Hearing Date: December 10, 2020
  21                                                       Time:         10:00 a.m.
                                                           Place:        Courtroom 1375
  22

  23            The Second and Final Application for Compensation and Reimbursement of expenses of

  24   Goe Forsythe & Hodges LLP, formerly known as Goe & Forsythe, LLP (“GFH”), [Docket No.

  25   600] (“GFH Application”); and Second Interim and Final Application for Compensation and

  26   Reimbursement of Expenses by Armory Consulting Company as Financial Advisor and James

  27   Wong as Chief Restructuring Officer for the Debtor, (the “Armory Application”) [Docket No. 602],

  28   came on for hearing on regular notice on December 10, 2020 at 10:00 a.m.

 29
 30                                                    1
Case 2:18-bk-15972-WB        Doc 640 Filed 03/23/21 Entered 03/23/21 11:42:10                 Desc
                              Main Document    Page 2 of 4


   1          The Court having considered the GFH Application, Armory Application, the declarations
   2   and evidence submitted in support thereof, finding that notice was proper, no objection having been
   3   filed, and good cause shown,
   4          IT IS ORDERED:

   5          1.   The GFH Application and Armory Application are granted pursuant to the tentative
   6   rulings attached hereto as Exhibit 1, which are adopted as the Court’s final rulings as to the final
   7   fees and expenses allowed and ordered paid pursuant to Section 330 (a)(1).
   8          2.   Pursuant to agreement with the Committee, the fees allowed reflect a ten-percent (10%)
   9   discount.
  10                                                     ##

  11
  12
  13
  14
  15
  16

  17
  18
  19
  20
  21
  22

  23
  24 Date: March 23, 2021
  25
  26
  27
  28

 29
 30                                                      2
 Case 2:18-bk-15972-WB         Doc 640 Filed 03/23/21 Entered 03/23/21 11:42:10         Desc
                                Main Document    Page 3 of 4




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Julia Brand, Presiding
                                  Courtroom 1375 Calendar

Thursday, December 10, 2020                                              Hearing Room     1375

10:00 AM
2:18-15972     PH DIP, Inc                                                         Chapter 11

   #17.00      Second And Final Application For Compensation
               and Reimbursement of Expenses of Goe & Forsythe,
               LLP, Counsel for Debtor and Debtor in Possession

                                  Docket      595

  Tentative Ruling:
               No opposition was filed.

             The court has reviewed the Final Fee Application of Goe & Forsythe,
      LLP. The court GRANTS the Application and awards $209,262.00 in fees
      and $4,099.23 in costs, for a total of $213,361.23, for the period of March 1,
      2019 through August 19, 2020 . The court approves on a final basis the total
      amount of $384,979.23 in fees and costs. Any unpaid balance is to be paid
      by the debtor. The court finds that the fees requested are reasonable
      compensation for "actual, necessary services rendered" under 11 U.S.C. §
      330(a)(1). Appearances waived.

               Applicant is to lodge an appropriate order.
                                    Party Information
  Debtor(s):
       PH DIP, Inc                               Represented By
                                                   Robert P Goe
                                                   Stephen Reider
                                                   Rafael R Garcia-Salgado




12/9/2020 1:53:54 PM                       Page 20 of 28
                                            EXHIBIT 1                            Page 1 of 2
 Case 2:18-bk-15972-WB         Doc 640 Filed 03/23/21 Entered 03/23/21 11:42:10         Desc
                                Main Document    Page 4 of 4




                             United States Bankruptcy Court
                              Central District of California
                                         Los Angeles
                                 Judge Julia Brand, Presiding
                                  Courtroom 1375 Calendar

Thursday, December 10, 2020                                              Hearing Room     1375

10:00 AM
2:18-15972     PH DIP, Inc                                                         Chapter 11

   #19.00      Second Interim and Final Application for
               Compensation and Reimbursement of
               Expenses By Armory Consulting Company
               as Financial Advisor and Chief Restructuring
               Office of The Debtor

                                  Docket      602

  Tentative Ruling:
               No opposition was filed.

              The court has reviewed the Final Fee Application of Armory
      Consulting Co. The court GRANTS the Application and awards $185,915.00
      in fees and $175.63 in costs, for a total of $186,090.63, for the period of
      March 1, 2019 through October 22, 2020. The court approves on a final
      basis the total amount of $511,529.40 in fees and costs. Any unpaid balance
      is to be paid by the debtor. The court finds that the fees requested are
      reasonable compensation for "actual, necessary services rendered" under 11
      U.S.C. § 330(a)(1). Appearances waived.

               Applicant is to lodge an appropriate order.
                                    Party Information
  Debtor(s):
       PH DIP, Inc                               Represented By
                                                   Robert P Goe
                                                   Stephen Reider
                                                   Rafael R Garcia-Salgado




12/9/2020 1:53:54 PM                       Page 22 of 28
                                            EXHIBIT 1                            Page 2 of 2
